979 A.2d 330 (2009)
200 N.J. 262
In the Matter of Mark W. FORD, an Attorney at Law.
D-144 September Term 2008.
Supreme Court of New Jersey.
September 10, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-333, concluding that MARK W. FORD of GLOUCESTER CITY, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.7(a)(2) (concurrent conflict of interest) and RPC 1.16(a)(1) (failure to withdraw from representation), and good cause appearing;
It is ORDERED that MARK W. FORD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.